Case 2:19-cv-18841-SDW-LDW Document 19 Filed 10/21/20 Page 1 of 3 PageID: 104




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                   MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                           50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                               NEWARK, NJ 07101
                                                                                 973-645-5903

                                         October 21, 2020


Tamica Ruffin
410 10th Avenue
Paterson, NJ 07514
Pro Se Plaintiff

Jessica Lynn Mariconda, Esq.
Linda Jean Niedweske, Esq.
Niedweske Barber LLC
98 Washington Street
Morristown, NJ 07960
Counsel for Defendants


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Ruffin v. Castano, et al.
               Civil Action No. 19-18841 (SDW) (LDW)

Litigants:

       Before this Court is Defendants Christian Castano (“Castano”) and Turning Point, Inc.’s
(“Turning Point”) (collectively, “Defendants”) Motion to Dismiss pro se Plaintiff Tamica Ruffin’s
(“Ruffin” or “Plaintiff”) Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). This
Court having considered Defendants’ submissions, noting that Plaintiff has not opposed the
motion, and having reached its decision without oral argument pursuant to Federal Rule of Civil
Procedure 78, for the reasons discussed below, GRANTS Defendants’ motion.

DISCUSSION
       A. Standard of Review

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint
must include “a short and plain statement of the claim showing that the pleader is entitled to relief.”
FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do. Factual allegations must be enough to
raise a right to relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
Case 2:19-cv-18841-SDW-LDW Document 19 Filed 10/21/20 Page 2 of 3 PageID: 105




(2007) (internal citations omitted); see also Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d
Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than a blanket assertion, of an
entitlement to relief”). In considering a Motion to Dismiss under Rule 12(b)(6), the Court must
“accept all factual allegations as true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff may
be entitled to relief.” Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet
that a court must accept as true all of the allegations contained in a complaint is inapplicable to
legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also
Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard).
         B. Plaintiff’s Complaint Fails To State A Claim Upon Which Relief Can Be Granted

         On or about November 18, 2018, Plaintiff filed a Charge of Discrimination with the Equal
Employment Opportunity Commission (“EEOC”) and the New Jersey Division on Civil Rights
(“DCR”), alleging that Turning Point 1 was “subjecting me and a class of employees to
discrimination in connection to our age (43) and race (African American/Black) in violation of the
Age Discrimination in Employment Act of 1967, as amended (ADEA) and Title VII of the Civil
Rights Act of 1964, as amended (Title VII).” (D.E. 17-2 Ex. A.) On July 11, 2019, the EEOC
sent Plaintiff a Notice of Dismissal and Right to Sue letter. (D.E. 17-2 Ex. C.) On October 9,
2019, Plaintiff filed suit in this Court generally alleging that Defendants engaged in
“[d]iscriminatory acts in [sic] which created a hostile work environment” in violation of federal
law. (D.E. 1.) Although Plaintiff’s Complaint does not identify the specific legal basis for her
claims, this Court treats her Complaint as alleging discrimination under the ADEA and Title VII. 2

        Under the ADEA, employers are prohibited from “discharg[ing] any individual or
otherwise discriminat[ing] against any individual with respect to [her] compensation, terms,
conditions, or privileges of employment, because of such individual’s age[.]” 29 U.S.C. §
623(a)(1). To establish a prima facie case of age discrimination, a plaintiff must show: “(1) the
plaintiff is at least forty years old; (2) the plaintiff suffered an adverse employment decision; (3)

1
 It appears that Turning Point is a substance abuse treatment facility, operating in the state of New Jersey and that
Plaintiff was employed there in 2017 and 2018. See https://www.turningpointnj.org/, last visited Oct. 19, 2020.
Plaintiff’s position, responsibilities, and precise dates of her employment are not clearly articulated in the Complaint.
2
  Plaintiff did not raise a hostile work environment/retaliation claim in her initial EEOC filing, therefore, such a claim
is not available to her here. See Rowan v. City of Bayonne, 474 F. App’x 875, 878 (3d Cir. 2012) (noting that “[a]fter
a plaintiff files an EEOC complaint, any subsequent Title VII claims are limited to those contained in [that] EEOC
complaint”).

Plaintiff’s discrimination claims under the ADEA and Title VII are subject to the burden-shifting framework the
Supreme Court articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
         First, the plaintiff must establish a prima facie case of discrimination. If the plaintiff succeeds in
         establishing a prima facie case, the burden shifts to the defendant “to articulate some legitimate,
         nondiscriminatory reason for the employee's rejection.” Finally, should the defendant carry this
         burden, the plaintiff then must have an opportunity to prove by a preponderance of the evidence that
         the legitimate reasons offered by the defendant were not its true reasons, but were a pretext for
         discrimination.
Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d Cir. 1999) (internal citations omitted).



                                                            2
Case 2:19-cv-18841-SDW-LDW Document 19 Filed 10/21/20 Page 3 of 3 PageID: 106




the plaintiff was qualified for the position in question; and (4) the plaintiff was ultimately replaced
by another employee who was sufficiently younger so as to support an inference of a
discriminatory motive.” Willis v. UPMC Children's Hosp. of Pittsburgh, 808 F.3d 638, 644 (3d
Cir. 2015). Although Plaintiff states in her EEOC filing that she is 43 years old, her Complaint
contains no other allegations supporting an ADEA claim. It does not allege that Plaintiff suffered
an adverse employment decision, that she was qualified for the position, or that she was replaced
by someone younger. Therefore, Plaintiff’s ADEA claim will be dismissed.

        To establish a prima facie case of race discrimination under Title VII, a plaintiff must show
that she: (1) was a member of a protected class; (2) was qualified for the position; (3) suffered an
adverse employment action; and (4) the circumstances of the adverse employment action imply
discrimination. Jones v. School Dist. of Phila., 198 F.3d 403, 410–11 (3d Cir. 1999). The factual
basis for Plaintiff’s claims is set out in a nine-page list of “Documented Incidents” which does not
clearly articulate any specific discriminatory conduct, but rather appears to set out a series of events
with which Plaintiff takes issue. (D.E. 1.) This disjointed narrative does not identify Plaintiff’s
qualifications, nor specify what adverse employment action she suffered. Although Plaintiff
alleges that three non-black employees were allowed to become Medicaid certified, but “no other
counselor was offered the opportunity to do so,” she does not plead that she or any other employee
was qualified to obtain that certification or that there were any other racially motivated
discriminatory events. 3 As a result, Plaintiff’s Title VII claim will be dismissed.


CONCLUSION

         Defendant’s Motion to Dismiss the Complaint will be GRANTED. Plaintiff shall have
thirty (30) days within which to file an amended complaint. An appropriate order follows.

                                                                       __/s/ Susan D. Wigenton________
                                                                        SUSAN D. WIGENTON, U.S.D.J



Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




3
 Plaintiff does allege that a fellow employee named Christina - who accused Plaintiff of “stumping” into her office,
calling her a “little girl,” and frightening her - “was trying to imply [that Plaintiff was an] ‘angry black woman’ . . . .”
(D.E. 1.) However, it does not appear that Plaintiff suffered an adverse employment action as a result of that incident.


                                                             3
